Gunby, J.
Where plaintiff alleges that he rented land at “about $5 an acre,” and that he told the lessee that he must pay $4 per acre or move off, no fixed price is shown, and hence, there is no lease, and no provisional seizure can issue. C. C. 2670.
2. One joint owner of land can rent the interest of his co-proprietor ; but his occupjdng the land and cultivating one-half thereof gives no right of action to the other. 33 An. 297; 23 An. 150. Nor will continued occupancy by one of the owners, after the other has declared by letter that he must pay rent, imply an acceptance of the contract. The silence which gives consent, and *55the actions which supply words, must be unambiguous and consistent with any other reasonable hypothesis.
3.Where there is no contract of lease, the joint proprietor may prove and recover a reasonable rent from the co-owner in possession for all the land over one-half cultivated by him; and also one-half the rental value of the improvements used by the latter. 21 An. 743.